NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 26, 2015*
                                Decided May 26, 2015

                                        Before

                        RICHARD A. POSNER, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 14-2011

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 11 CR 803-2
ENRIQUE FLANAGAN,
     Defendant-Appellant.                      Joan Humphrey Lefkow,
                                               Judge.


                                       ORDER

      Enrique Flanagan was arrested in Maywood, Illinois, after he and his partner
exchanged cocaine for firearms during a sting operation. In a post-arrest interview, he
admitted that he sold cocaine, that he was a member of the Familia Stones gang, and that
he and his partner planned to sell the acquired firearms to gang members. Flanagan was


      * After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14-2011                                                                            Page 2

charged with one count of conspiring to possess and distribute cocaine, 21 U.S.C. §§ 846,
841(a)(1), three counts of distributing cocaine, id. § 841(a)(1), two counts of possessing
with intent to distribute cocaine, see id., one count of possessing a firearm as a felon,
18 U.S.C. § 922(g)(1), and one count of possessing a firearm in furtherance of a
drug-trafficking offense, id. § 924(c)(1).

       Flanagan opted to represent himself at his jury trial. He did not present a
colorable defense and instead incessantly maintained that the district court lacked
personal and subject-matter jurisdiction. The district judge rejected these arguments,
and the jury found Flanagan guilty on all counts. The judge sentenced him to a total of
111 months’ imprisonment and imposed a 5-year term of supervised release.

        Flanagan’s appeal consists of nothing more than repetition of his challenges to the
district court’s jurisdiction. The district judge patiently explained to Flanagan that
district courts have subject-matter jurisdiction over “all offenses against the laws of the
United States,” 18 U.S.C. § 3231; see United States v. Burke, 425 F.3d 400, 408 (7th Cir.
2005); United States v. Turcotte, 405 F.3d 515, 521 (7th Cir. 2005), along with personal
jurisdiction over defendants charged with violating federal law and brought before the
court, see United States v. Marks, 530 F.3d 799, 810 (9th Cir. 2008); United States v. Rendon,
354 F.3d 1320, 1326 (11th Cir. 2003). We have repeatedly rejected as frivolous arguments
to the contrary. See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (collecting
cases).

                                                                                AFFIRMED.